Name: Commission Implementing Decision (EU) 2017/2014 of 8 November 2017 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2017) 7263)
 Type: Decision_IMPL
 Subject Matter: EU finance;  economic geography;  agricultural policy
 Date Published: 2017-11-10

 10.11.2017 EN Official Journal of the European Union L 292/61 COMMISSION IMPLEMENTING DECISION (EU) 2017/2014 of 8 November 2017 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2017) 7263) (Only the Bulgarian, Croatian, Czech, Dutch, English, Finnish, French, German, Greek, Italian, Lithuanian, Latvian, Polish, Portuguese, Romanian, Slovak, Spanish and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 31 of Council Regulation (EC) No 1290/2005 (2) and as from 1 January 2015 in accordance with Article 52 of Regulation (EU) No 1306/2013, the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the verifications to the Member States. (6) The amounts excluded from Union financing by the present Decision should also take into account any reductions or suspensions in accordance with Article 41 of Regulation (EU) No 1306/2013 due to the fact that such reductions or suspensions are of a provisional nature and without prejudice to decisions taken pursuant to Articles 51 or 52 of that Regulation. (7) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject (3). (8) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 1 September 2017, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, Republic of Croatia, the Italian Republic, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, Romania, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 8 November 2017. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). (3) Ares(2017)5181852, 24 October 2017. ANNEX Decision: 55 Budget Item: 05040501 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Rural Development EAFRD Investment  private beneficiaries 2014 Financial effect of Decision C(2015)4085 which reduced the interim payments related to the expenditure made in the period between 1 July 2014 and 31 December 2014. ONE OFF EUR 724 824,25 0,00 724 824,25 Rural Development EAFRD Investment  private beneficiaries 2015 Financial effect of Decision C(2015)4085 which reduced the interim payments related to the expenditure made in the period between 1 July 2014 and 31 December 2014. ONE OFF EUR 485 042,74 0,00 485 042,74 Rural Development EAFRD Investment  private beneficiaries 2015 Financial effect of Decision C(2015)5692 which partially suspended the interim payments related to the expenditure made in the period between 1 January 2015 and 31 March 2015. ONE OFF EUR 434 253,44 0,00 434 253,44 Total BG: EUR 1 644 120,43 0,00 1 644 120,43 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Rural Development EAFRD Investment  public beneficiaries 2014 Reimbursement of amounts already credited to the Fund ONE OFF EUR 2 606,53 0,00 2 606,53 Total DE: EUR 2 606,53 0,00 2 606,53 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Reimbursement following judgment in case T-112/15 FLAT RATE 5,00 % EUR 5 007 867,36 2 318 055,75 2 689 811,61 Total GR: EUR 5 007 867,36 2 318 055,75 2 689 811,61 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Certification 2010 Reimbursement to the Fund part of the recovered debts ONE OFF EUR 24 776,09 0,00 24 776,09 Total PL: EUR 24 776,09 0,00 24 776,09 Currency Amount Deductions Financial Impact EUR 6 679 370,41 2 318 055,75 4 361 314,66 Budget Item: 05070107 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Decoupled Direct Aids 2010 Reimbursement following judgment in case T-143/15 ONE OFF EUR 1 866 977,31 0,00 1 866 977,31 Total ES: EUR 1 866 977,31 0,00 1 866 977,31 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Decoupled Direct Aids 2015 Claim year 2014: weakness in the definition of eligible permanent pasture FLAT RATE 5,00 % EUR  18 583 893,42  6 101 337,74  12 482 555,68 Decoupled Direct Aids 2015 Financial effect of decision C(2014)8997 FLAT RATE 0,85 % EUR 15 774 333,24 0,00 15 774 333,24 Total GR: EUR  2 809 560,18  6 101 337,74 3 291 777,56 Currency Amount Deductions Financial Impact EUR  942 582,87  6 101 337,74 5 158 754,87 Budget Item: 6701 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Certification 2015 Random errors EAGF IACS ONE OFF EUR  151,23  0,30  150,93 Certification 2015 Random errors EAGF non-IACS ONE OFF EUR  2 946,93 0,00  2 946,93 Total BE: EUR  3 098,16  0,30  3 097,86 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Cross Compliance 2016 animals missing 2 tags ONE OFF EUR  141 428,68 0,00  141 428,68 Total DE: EUR  141 428,68 0,00  141 428,68 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Scrutiny of transactions 2015 Irreguliarities found by the Certification Body for which no actions were taken by the Paying Agency. ONE OFF EUR  298 854,63 0,00  298 854,63 Certification 2015 Substantive testing from Clearance of Accounts ONE OFF EUR  56 056,60 0,00  56 056,60 Reimbursement of direct aids in relation to financial discipline 2015 Substantive testing from financial clearance 2015 ONE OFF EUR  495,84 0,00  495,84 Total ES: EUR  355 407,07 0,00  355 407,07 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FI Cross Compliance 2014 Deficient checks for SMR 4 and animal welfare in CY 2013 Direct aid FLAT RATE 2,00 % EUR  1 038 579,96 0,00  1 038 579,96 Cross Compliance 2015 Incorrect application of repetition and tolerance for animal identification, CY 2014 ONE OFF EUR  4 663,95 0,00  4 663,95 Cross Compliance 2016 Incorrect application of repetition and tolerance for animal identification, CY 2015 ONE OFF EUR  34 994,74 0,00  34 994,74 Cross Compliance 2015 weakness in animal welfare checks CY 2014 FLAT RATE 2,00 % EUR  500 065,51 0,00  500 065,51 Cross Compliance 2016 Weakness in checks of animal welfare CY 2015 FLAT RATE 2,00 % EUR  808 590,57 0,00  808 590,57 Total FI: EUR  2 386 894,73 0,00  2 386 894,73 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Certification 2014 administrative management and control weakness ONE OFF EUR  4 263 667,16  30 723,67  4 232 943,49 Cross Compliance 2014 Amount included in the annual declaration not properly justified ONE OFF EUR  2 579,11 0,00  2 579,11 Cross Compliance 2015 Amount included in the annual declaration not properly justified ONE OFF EUR  52 039,55 0,00  52 039,55 Certification 2015 Cancelled debt cases not to be charged to the Funds ONE OFF EUR  83 018,34 0,00  83 018,34 Decoupled Direct Aids 2014 Control system gravely deficient Corse  Claim year 2013 FLAT RATE 100,00 % EUR  15 083 295,06 0,00  15 083 295,06 Decoupled Direct Aids 2015 Control system gravely deficient Corse  Claim year 2013 FLAT RATE 100,00 % EUR  7 869,63 0,00  7 869,63 Decoupled Direct Aids 2015 Control system gravely deficient Corse  Claim year 2014 FLAT RATE 100,00 % EUR  13 882 780,77 0,00  13 882 780,77 Decoupled Direct Aids 2014 Deficiencies in the LPIS (non-conformity, landscape features, payments and sanctions)  Claim year 2013 ONE OFF EUR  12 489 249,95 0,00  12 489 249,95 Decoupled Direct Aids 2015 Deficiencies in the LPIS (non-conformity, landscape features, payments and sanctions)  Claim year 2014 ONE OFF EUR  16 147 005,17 0,00  16 147 005,17 Decoupled Direct Aids 2014 Determination of ineligible areas (landes et parcours)  Claim year 2013 FLAT RATE 10,00 % EUR  17 694 014,76 0,00  17 694 014,76 Decoupled Direct Aids 2014 Determination of ineligible areas (landes et parcours)  Claim year 2013 FLAT RATE 25,00 % EUR  11 620 153,70 0,00  11 620 153,70 Decoupled Direct Aids 2015 Determination of ineligible areas (landes et parcours)  Claim year 2014 FLAT RATE 10,00 % EUR  18 969 206,75 0,00  18 969 206,75 Decoupled Direct Aids 2015 Determination of ineligible areas (landes et parcours)  Claim year 2014 FLAT RATE 25,00 % EUR  11 545 441,76 0,00  11 545 441,76 Certification 2015 Error detected in the Annex III tables ONE OFF EUR  1 973,85 0,00  1 973,85 Certification 2015 Known error for EAGF coming from the substantive testings ONE OFF EUR  10 700,41 0,00  10 700,41 Certification 2015 Old debt cases potentially not recoverable ONE OFF EUR  2 857 310,39 0,00  2 857 310,39 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Reconciliation  payments done after the legal deadline ONE OFF EUR  201 114,38 0,00  201 114,38 Certification 2014 the administrative management and control strategy has revealed some weaknesses, regarding lack of control ONE OFF EUR  269 267,06 0,00  269 267,06 Certification 2014 the results of the physical controls have not been transmitted entirely ONE OFF EUR  50 791,33 0,00  50 791,33 Total FR: EUR  125 231 479,13  30 723,67  125 200 755,46 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Cross Compliance 2014 Deficient implementation and checks of GAEC standard Minimum soil cover  CY 2013 FLAT RATE 2,00 % EUR  79 411,08 0,00  79 411,08 Cross Compliance 2015 Deficient implementation and checks of GAEC standard Minimum soil cover  CY 2014 FLAT RATE 2,00 % EUR  74 488,50 0,00  74 488,50 Cross Compliance 2014 Tolerance for missing ear tags  Deficient checks of notifications of animal events  SMR 7  CY 2013 ONE OFF EUR  12 184,35 0,00  12 184,35 Cross Compliance 2015 Tolerance for missing ear tags  Deficient checks of notifications of animal events  SMR 7  CY 2014 ONE OFF EUR  6 485,17 0,00  6 485,17 Cross Compliance 2016 Tolerance for missing ear tags  Deficient checks of notifications of animal events  SMR 7  CY 2015 ONE OFF EUR  9 995,45 0,00  9 995,45 Cross Compliance 2014 Tolerance for missing ear tags  Deficient implementation and checks of GAEC standard Minimum soil cover  CY 2013 FLAT RATE 2,00 % EUR  49 876,47 0,00  49 876,47 Cross Compliance 2015 Tolerance for missing ear tags  Deficient implementation and checks of GAEC standard Minimum soil cover  CY 2014 FLAT RATE 2,00 % EUR  58 781,72 0,00  58 781,72 Cross Compliance 2014 Tolerance for missing ear tags  SMR 8  CY 2013 FLAT RATE 2,00 % EUR  262 276,72 0,00  262 276,72 Cross Compliance 2015 Tolerance for missing ear tags  SMR 8  CY 2014 FLAT RATE 2,00 % EUR  304 474,57 0,00  304 474,57 Cross Compliance 2016 Tolerance for missing ear tags  SMR 8  CY 2015 FLAT RATE 2,00 % EUR  363 936,03 0,00  363 936,03 Total GB: EUR  1 221 910,06 0,00  1 221 910,06 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HR Cross Compliance 2015 Deficient checks of GAEC 3 and SMR 1/SMR 2  Deficient assessment of non-compliances with SMR 4/SMR 1  DP  CY 2014 FLAT RATE 2,00 % EUR  95 557,12 0,00  95 557,12 Cross Compliance 2016 Deficient checks of GAEC 3 and SMR 1/SMR 2  Deficient assessment of non-compliances with SMR 4/SMR 1  DP  CY 2015 FLAT RATE 2,00 % EUR  157 414,07 0,00  157 414,07 Cross Compliance 2014 Deficient checks of GAEC 3 and SMR 1/SMR 2  Deficient assessment of non-compliances with SMR 4/SMR 1  Wine  CY 2015 FLAT RATE 2,00 % EUR  698,38 0,00  698,38 Total HR: EUR  253 669,57 0,00  253 669,57 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Decoupled Direct Aids 2013 Claim modification after deadline, claim year 2012, AGEA ONE OFF EUR  28 333 756,03  49 039,89  28 284 716,14 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Claim modification after deadline, claim year 2012, AGEA ONE OFF EUR  6 796 684,30  11 763,67  6 784 920,63 Decoupled Direct Aids 2013 Claim modification after deadline, claim year 2012 and 2013, ARCEA ONE OFF EUR  1 820 022,16 0,00  1 820 022,16 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Claim modification after deadline, claim year 2012 and 2013, ARCEA ONE OFF EUR  13 193,05 0,00  13 193,05 Decoupled Direct Aids 2014 Claim modification after deadline, claim year 2012 and 2013, ARCEA ONE OFF EUR  1 781 890,28  3 874,84  1 778 015,44 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Claim modification after deadline, claim year 2012 and 2013, ARCEA ONE OFF EUR  21 972,95  47,79  21 925,16 Decoupled Direct Aids 2013 Claim modification after deadline, claim year 2012, OPLO ONE OFF EUR  8 590,78  8 590,78 0,00 Cross Compliance 2014 Farmers w/ animals  Deficient checks of SMR 8  CY 2013 ONE OFF EUR  620,40 0,00  620,40 Cross Compliance 2015 Farmers w/ animals  Deficient checks of SMR 8  CY 2014 ONE OFF EUR  561,37 0,00  561,37 Cross Compliance 2014 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports  CY 2013 FLAT RATE 2,00 % EUR  614 763,69  1 165,19  613 598,50 Cross Compliance 2015 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports  CY 2013 FLAT RATE 2,00 % EUR  9 262,34 0,00  9 262,34 Cross Compliance 2013 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 2,00 % EUR  291 724,22 0,00  291 724,22 Cross Compliance 2013 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 5,00 % EUR  832 447,78 0,00  832 447,78 Cross Compliance 2014 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 2,00 % EUR  992,39 0,00  992,39 Cross Compliance 2014 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 5,00 % EUR  4 635,25 0,00  4 635,25 Cross Compliance 2015 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 2,00 % EUR  224,98 0,00  224,98 Cross Compliance 2015 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 5,00 % EUR  1 551,97 0,00  1 551,97 Cross Compliance 2012 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2013 FLAT RATE 2,00 % EUR  6 799,03 0,00  6 799,03 Cross Compliance 2012 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2013 FLAT RATE 5,00 % EUR  1 957,16 0,00  1 957,16 Cross Compliance 2013 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2013 FLAT RATE 2,00 % EUR  3 929,05 0,00  3 929,05 Cross Compliance 2013 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2013 FLAT RATE 5,00 % EUR  968,94 0,00  968,94 Decoupled Direct Aids 2013 LPIS abandoned land, claim year 2012-2014, AGEA ONE OFF EUR  560 716,80  970,50  559 746,30 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS abandoned land, claim year 2012-2014, AGEA ONE OFF EUR  13 788,22  23,88  13 764,34 Decoupled Direct Aids 2014 LPIS abandoned land, claim year 2012-2014, AGEA ONE OFF EUR  550 035,70  955,65  549 080,05 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS abandoned land, claim year 2012-2014, AGEA ONE OFF EUR  13 664,71  23,77  13 640,94 Decoupled Direct Aids 2015 LPIS abandoned land, claim year 2012-2014, AGEA ONE OFF EUR  527 012,31  360,05  526 652,26 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 LPIS abandoned land, claim year 2012-2014, AGEA ONE OFF EUR  14 541,04 0,00  14 541,04 Decoupled Direct Aids 2013 LPIS abandoned land, claim year 2012-2014, AGREA, OPPAB, APPAG ONE OFF EUR  787 121,19  473 849,37  313 271,82 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS abandoned land, claim year 2012-2014, AGREA, OPPAB, APPAG ONE OFF EUR  20 729,68  17 912,00  2 817,68 Decoupled Direct Aids 2014 LPIS abandoned land, claim year 2012-2014, AGREA, OPPAB, APPAG ONE OFF EUR  843 819,49  1 734,92  842 084,57 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS abandoned land, claim year 2012-2014, AGREA, OPPAB, APPAG ONE OFF EUR  19 396,34  36,52  19 359,82 Decoupled Direct Aids 2015 LPIS abandoned land, claim year 2012-2014, AGREA, OPPAB, APPAG ONE OFF EUR  846 137,92 0,00  846 137,92 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 LPIS abandoned land, claim year 2012-2014, AGREA, OPPAB, APPAG ONE OFF EUR  23 388,82 0,00  23 388,82 Decoupled Direct Aids 2013 LPIS abandoned land, claim year 2012-2014, ARCEA ONE OFF EUR  1 220 531,76 0,00  1 220 531,76 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS abandoned land, claim year 2012-2014, ARCEA ONE OFF EUR  21 920,94 0,00  21 920,94 Decoupled Direct Aids 2014 LPIS abandoned land, claim year 2012-2014, ARCEA ONE OFF EUR  1 194 960,01  2 598,51  1 192 361,50 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS abandoned land, claim year 2012-2014, ARCEA ONE OFF EUR  36 509,25  79,37  36 429,88 Decoupled Direct Aids 2015 LPIS abandoned land, claim year 2012-2014, ARCEA ONE OFF EUR  1 142 899,71  1 056,51  1 141 843,20 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 LPIS abandoned land, claim year 2012-2014, ARCEA ONE OFF EUR  32 810,62  30,33  32 780,29 Decoupled Direct Aids 2013 LPIS abandoned land, claim year 2012-2014, ARPEA ONE OFF EUR  26 049,22 0,00  26 049,22 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS abandoned land, claim year 2012-2014, ARPEA ONE OFF EUR  638,50  10,77  627,73 Decoupled Direct Aids 2014 LPIS abandoned land, claim year 2012-2014, ARPEA ONE OFF EUR  25 241,29 0,00  25 241,29 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS abandoned land, claim year 2012-2014, ARPEA ONE OFF EUR  634,93  10,59  624,34 Decoupled Direct Aids 2015 LPIS abandoned land, claim year 2012-2014, ARPEA ONE OFF EUR  25 428,14 0,00  25 428,14 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 LPIS abandoned land, claim year 2012-2014, ARPEA ONE OFF EUR  693,71 0,00  693,71 Decoupled Direct Aids 2013 LPIS abandoned land, claim year 2012-2014, ARTEA ONE OFF EUR  94 270,59 0,00  94 270,59 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS abandoned land, claim year 2012-2014, ARTEA ONE OFF EUR  2 325,79 0,00  2 325,79 Decoupled Direct Aids 2014 LPIS abandoned land, claim year 2012-2014, ARTEA ONE OFF EUR  92 011,95 0,00  92 011,95 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS abandoned land, claim year 2012-2014, ARTEA ONE OFF EUR  2 203,24 0,00  2 203,24 Decoupled Direct Aids 2015 LPIS abandoned land, claim year 2012-2014, ARTEA ONE OFF EUR  91 098,43 0,00  91 098,43 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 LPIS abandoned land, claim year 2012-2014, ARTEA ONE OFF EUR  2 583,30 0,00  2 583,30 Decoupled Direct Aids 2013 LPIS abandoned land, claim year 2012-2014, AVEPA ONE OFF EUR  3 193,47 0,00  3 193,47 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS abandoned land, claim year 2012-2014, AVEPA ONE OFF EUR  78,20 0,00  78,20 Decoupled Direct Aids 2014 LPIS abandoned land, claim year 2012-2014, AVEPA ONE OFF EUR  3 164,40 0,00  3 164,40 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS abandoned land, claim year 2012-2014, AVEPA ONE OFF EUR  75,19 0,00  75,19 Decoupled Direct Aids 2015 LPIS abandoned land, claim year 2012-2014, AVEPA ONE OFF EUR  3 129,97 0,00  3 129,97 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 LPIS abandoned land, claim year 2012-2014, AVEPA ONE OFF EUR  89,89 0,00  89,89 Decoupled Direct Aids 2013 LPIS abandoned land, claim year 2012-2014, OPLO ONE OFF EUR  1 959,98  1 959,98 0,00 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS abandoned land, claim year 2012-2014, OPLO ONE OFF EUR  49,52  49,52 0,00 Decoupled Direct Aids 2014 LPIS abandoned land, claim year 2012-2014, OPLO ONE OFF EUR  1 918,62 0,00  1 918,62 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS abandoned land, claim year 2012-2014, OPLO ONE OFF EUR  46,88 0,00  46,88 Decoupled Direct Aids 2015 LPIS abandoned land, claim year 2012-2014, OPLO ONE OFF EUR  1 930,09 0,00  1 930,09 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 LPIS abandoned land, claim year 2012-2014, OPLO ONE OFF EUR  52,54 0,00  52,54 Decoupled Direct Aids 2013 LPIS overlapping area, claim years 2012-2014, AGEA ONE OFF EUR  1 989 874,51  3 444,06  1 986 430,45 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS overlapping area, claim years 2012-2014, AGEA ONE OFF EUR  48 931,70  84,68  48 847,02 Decoupled Direct Aids 2014 LPIS overlapping area, claim years 2012-2014, AGEA ONE OFF EUR  1 951 969,37  3 391,41  1 948 577,96 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS overlapping area, claim years 2012-2014, AGEA ONE OFF EUR  48 493,36  84,25  48 409,11 Decoupled Direct Aids 2015 LPIS overlapping area, claim years 2012-2014, AGEA ONE OFF EUR  1 870 263,85  1 277,74  1 868 986,11 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 LPIS overlapping area, claim years 2012-2014, AGEA ONE OFF EUR  51 603,34 0,00  51 603,34 Decoupled Direct Aids 2013 LPIS overlapping area, claim years 2012-2014, AGREA ONE OFF EUR  67 947,65  140,14  67 807,51 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS overlapping area, claim years 2012-2014, AGREA ONE OFF EUR  1 787,50  1 787,50 0,00 Decoupled Direct Aids 2014 LPIS overlapping area, claim years 2012-2014, AGREA ONE OFF EUR  73 120,03  160,49  72 959,54 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS overlapping area, claim years 2012-2014, AGREA ONE OFF EUR  1 659,94  3,64  1 656,30 Decoupled Direct Aids 2015 LPIS overlapping area, claim years 2012-2014, AGREA ONE OFF EUR  73 604,54 0,00  73 604,54 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 LPIS overlapping area, claim years 2012-2014, AGREA ONE OFF EUR  2 056,98 0,00  2 056,98 Decoupled Direct Aids 2013 LPIS overlapping area, claim years 2012-2014, ARCEA ONE OFF EUR  156 729,91 0,00  156 729,91 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS overlapping area, claim years 2012-2014, ARCEA ONE OFF EUR  2 814,91 0,00  2 814,91 Decoupled Direct Aids 2014 LPIS overlapping area, claim years 2012-2014, ARCEA ONE OFF EUR  153 446,20  94 398,39  59 047,81 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS overlapping area, claim years 2012-2014, ARCEA ONE OFF EUR  4 688,19  1 006,12  3 682,07 Decoupled Direct Aids 2015 LPIS overlapping area, claim years 2012-2014, ARCEA ONE OFF EUR  146 761,08  135,67  146 625,41 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 LPIS overlapping area, claim years 2012-2014, ARCEA ONE OFF EUR  4 213,24  3,89  4 209,35 Decoupled Direct Aids 2013 LPIS overlapping area, claim years 2012-2014, ARPEA ONE OFF EUR  156 778,05 0,00  156 778,05 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS overlapping area, claim years 2012-2014, ARPEA ONE OFF EUR  3 842,93  3 842,93 0,00 Decoupled Direct Aids 2014 LPIS overlapping area, claim years 2012-2014, ARPEA ONE OFF EUR  151 915,49 0,00  151 915,49 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS overlapping area, claim years 2012-2014, ARPEA ONE OFF EUR  3 821,33  1,02  3 820,31 Decoupled Direct Aids 2015 LPIS overlapping area, claim years 2012-2014, ARPEA ONE OFF EUR  153 040,07 0,00  153 040,07 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 LPIS overlapping area, claim years 2012-2014, ARPEA ONE OFF EUR  4 175,06 0,00  4 175,06 Decoupled Direct Aids 2013 LPIS overlapping area, claim years 2012-2014, OPLO ONE OFF EUR  114 317,91  114 317,91 0,00 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS overlapping area, claim years 2012-2014, OPLO ONE OFF EUR  2 888,33  2 888,33 0,00 Decoupled Direct Aids 2014 LPIS overlapping area, claim years 2012-2014, OPLO ONE OFF EUR  111 904,81 0,00  111 904,81 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS overlapping area, claim years 2012-2014, OPLO ONE OFF EUR  2 734,50 0,00  2 734,50 Decoupled Direct Aids 2015 LPIS overlapping area, claim years 2012-2014, OPLO ONE OFF EUR  112 574,01 0,00  112 574,01 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 LPIS overlapping area, claim years 2012-2014, OPLO ONE OFF EUR  3 064,27 0,00  3 064,27 Decoupled Direct Aids 2013 LPIS overlapping area, claim years 2012 and 2013, ARTEA ONE OFF EUR  271 670,49 0,00  271 670,49 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 LPIS overlapping area, claim years 2012 and 2013, ARTEA ONE OFF EUR  7 068,69 0,00  7 068,69 Decoupled Direct Aids 2014 LPIS overlapping area, claim years 2012 and 2013, ARTEA ONE OFF EUR  265 161,50 0,00  265 161,50 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 LPIS overlapping area, claim years 2012 and 2013, ARTEA ONE OFF EUR  6 696,23 0,00  6 696,23 Decoupled Direct Aids 2013 Minimum size, claim year 2012-2014, AGEA ONE OFF EUR  1 019 368,88  1 764,31  1 017 604,57 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Minimum size, claim year 2012-2014, AGEA ONE OFF EUR  25 066,63  43,37  25 023,26 Decoupled Direct Aids 2014 Minimum size, claim year 2012-2014, AGEA ONE OFF EUR  999 950,88  1 737,35  998 213,53 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Minimum size, claim year 2012-2014, AGEA ONE OFF EUR  24 842,08  43,15  24 798,93 Decoupled Direct Aids 2015 Minimum size, claim year 2012-2014, AGEA ONE OFF EUR  958 094,96  654,56  957 440,40 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Minimum size, claim year 2012-2014, AGEA ONE OFF EUR  26 435,26 0,00  26 435,26 Decoupled Direct Aids 2013 Minimum size, claim year 2012-2014, AGREA ONE OFF EUR  7 378,38  15,22  7 363,16 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Minimum size, claim year 2012-2014, AGREA ONE OFF EUR  194,10  194,10 0,00 Decoupled Direct Aids 2014 Minimum size, claim year 2012-2014, AGREA ONE OFF EUR  7 940,06  17,44  7 922,62 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Minimum size, claim year 2012-2014, AGREA ONE OFF EUR  180,25  0,38  179,87 Decoupled Direct Aids 2015 Minimum size, claim year 2012-2014, AGREA ONE OFF EUR  7 992,67 0,00  7 992,67 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Minimum size, claim year 2012-2014, AGREA ONE OFF EUR  223,37 0,00  223,37 Decoupled Direct Aids 2013 Minimum size, claim year 2012-2014, APPAG ONE OFF EUR  8 174,58 0,00  8 174,58 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Minimum size, claim year 2012-2014, APPAG ONE OFF EUR  215,95 0,00  215,95 Decoupled Direct Aids 2014 Minimum size, claim year 2012-2014, APPAG ONE OFF EUR  8 425,65 0,00  8 425,65 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Minimum size, claim year 2012-2014, APPAG ONE OFF EUR  207,76 0,00  207,76 Decoupled Direct Aids 2015 Minimum size, claim year 2012-2014, APPAG ONE OFF EUR  8 403,16 0,00  8 403,16 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Minimum size, claim year 2012-2014, APPAG ONE OFF EUR  217,40 0,00  217,40 Decoupled Direct Aids 2013 Minimum size, claim year 2012-2014, ARCEA ONE OFF EUR  318 606,39 0,00  318 606,39 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Minimum size, claim year 2012-2014, ARCEA ONE OFF EUR  5 722,21 0,00  5 722,21 Decoupled Direct Aids 2014 Minimum size, claim year 2012-2014, ARCEA ONE OFF EUR  311 931,16  678,32  311 252,84 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Minimum size, claim year 2012-2014, ARCEA ONE OFF EUR  9 530,35  20,72  9 509,63 Decoupled Direct Aids 2015 Minimum size, claim year 2012-2014, ARCEA ONE OFF EUR  298 341,39  275,78  298 065,61 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Minimum size, claim year 2012-2014, ARCEA ONE OFF EUR  8 564,85  7,91  8 556,94 Decoupled Direct Aids 2013 Minimum size, claim year 2012-2014, ARPEA ONE OFF EUR  67 892,49 0,00  67 892,49 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Minimum size, claim year 2012-2014, ARPEA ONE OFF EUR  1 664,19  25,74  1 638,45 Decoupled Direct Aids 2014 Minimum size, claim year 2012-2014, ARPEA ONE OFF EUR  65 786,75 0,00  65 786,75 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Minimum size, claim year 2012-2014, ARPEA ONE OFF EUR  1 654,81  27,62  1 627,19 Decoupled Direct Aids 2015 Minimum size, claim year 2012-2014, ARPEA ONE OFF EUR  66 273,76 0,00  66 273,76 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Minimum size, claim year 2012-2014, ARPEA ONE OFF EUR  1 808,00 0,00  1 808,00 Decoupled Direct Aids 2013 Minimum size, claim year 2012-2014, ARTEA ONE OFF EUR  13 892,60 0,00  13 892,60 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Minimum size, claim year 2012-2014, ARTEA ONE OFF EUR  342,75 0,00  342,75 Decoupled Direct Aids 2014 Minimum size, claim year 2012-2014, ARTEA ONE OFF EUR  13 559,76 0,00  13 559,76 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Minimum size, claim year 2012-2014, ARTEA ONE OFF EUR  324,68 0,00  324,68 Decoupled Direct Aids 2015 Minimum size, claim year 2012-2014, ARTEA ONE OFF EUR  13 425,13 0,00  13 425,13 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Minimum size, claim year 2012-2014, ARTEA ONE OFF EUR  380,71 0,00  380,71 Decoupled Direct Aids 2013 Minimum size, claim year 2012-2014, AVEPA ONE OFF EUR  27 577,60 0,00  27 577,60 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Minimum size, claim year 2012-2014, AVEPA ONE OFF EUR  675,22 0,00  675,22 Decoupled Direct Aids 2014 Minimum size, claim year 2012-2014, AVEPA ONE OFF EUR  27 326,76 0,00  27 326,76 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Minimum size, claim year 2012-2014, AVEPA ONE OFF EUR  649,34 0,00  649,34 Decoupled Direct Aids 2015 Minimum size, claim year 2012-2014, AVEPA ONE OFF EUR  27 029,34 0,00  27 029,34 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Minimum size, claim year 2012-2014, AVEPA ONE OFF EUR  776,30 0,00  776,30 Decoupled Direct Aids 2013 Minimum size, claim year 2012-2014, OPPAB ONE OFF EUR  1 030,44 0,00  1 030,44 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Minimum size, claim year 2012-2014, OPPAB ONE OFF EUR  26,06 0,00  26,06 Decoupled Direct Aids 2014 Minimum size, claim year 2012-2014, OPPAB ONE OFF EUR  1 036,24 0,00  1 036,24 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Minimum size, claim year 2012-2014, OPPAB ONE OFF EUR  25,75 0,00  25,75 Decoupled Direct Aids 2015 Minimum size, claim year 2012-2014, OPPAB ONE OFF EUR  947,09 0,00  947,09 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Minimum size, claim year 2012-2014, OPPAB ONE OFF EUR  25,47 0,00  25,47 Decoupled Direct Aids 2013 Minimum size, claim year 2012 and 2013, OPLO ONE OFF EUR  23 625,09  23 625,09 0,00 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Minimum size, claim year 2012 and 2013, OPLO ONE OFF EUR  615,77  615,77 0,00 Decoupled Direct Aids 2014 Minimum size, claim year 2012 and 2013, OPLO ONE OFF EUR  23 126,42 0,00  23 126,42 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Minimum size, claim year 2012 and 2013, OPLO ONE OFF EUR  582,99 0,00  582,99 Decoupled Direct Aids 2013 Retroactive recoveries, claim year 2012, ARCEA ONE OFF EUR  807 207,16 0,00  807 207,16 Total IT: EUR  62 062 317,48  832 859,40  61 229 458,08 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LT Cross Compliance 2013 Deficiencies in (a) scope and extent of controls, (b) application of penalties, (c) sampling and monitoring  Pillar I  CY 2012 FLAT RATE 2,00 % EUR  406 180,41 0,00  406 180,41 Cross Compliance 2014 Deficiencies in (a) scope and extent of controls, (b) application of penalties, (c) sampling and monitoring  Pillar I  CY 2013 FLAT RATE 2,00 % EUR  439 963,16 0,00  439 963,16 Cross Compliance 2015 Deficiencies in (a) scope and extent of controls, (b) application of penalties, (c) sampling and monitoring  Pillar I  CY 2014 FLAT RATE 2,00 % EUR  453 630,71 0,00  453 630,71 Total LT: EUR  1 299 774,28 0,00  1 299 774,28 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LU Cross Compliance 2014 CY 2013: Weaknasses in SMR 11 and sanctioning level. ONE OFF EUR  69 984,30  85,03  69 899,27 Cross Compliance 2015 CY 2014: Weaknasses in SMR 11 and sanctioning level. ONE OFF EUR  76 422,23 0,00  76 422,23 Cross Compliance 2016 CY 2015: Weaknasses in SMR 11 and sanctioning level. ONE OFF EUR  77 038,32 0,00  77 038,32 Total LU: EUR  223 444,85  85,03  223 359,82 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact NL Fruit and Vegetables  Operational programmes incl withdrawals 2016 Weakness in a key control FLAT RATE 5,00 % EUR  1 974 343,78 0,00  1 974 343,78 Fruit and Vegetables  Operational programmes incl withdrawals 2014 Weakness in one key control FLAT RATE 5,00 % EUR  860 852,99 0,00  860 852,99 Fruit and Vegetables  Operational programmes incl withdrawals 2015 Weakness in one key control FLAT RATE 5,00 % EUR  1 984 619,77 0,00  1 984 619,77 Total NL: EUR  4 819 816,54 0,00  4 819 816,54 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Checks on the correctness of the calculation of the aid including application of administrative penalties ONE OFF EUR  238 400,92 0,00  238 400,92 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Checks on the correctness of the calculation of the aid including application of administrative penalties ONE OFF EUR  238 256,80 0,00  238 256,80 Fruit and Vegetables  Pre-recognised Producer Groups 2014 Deficiencies in the national control system as regards its key and ancillary controls FLAT RATE 25,00 % EUR  48 319 598,14  1 791,35  48 317 806,79 Fruit and Vegetables  Pre-recognised Producer Groups 2015 Deficiencies in the national control system as regards its key and ancillary controls FLAT RATE 25,00 % EUR  26 638 201,22 0,00  26 638 201,22 Certification 2008 Reimbursement to the Fund part of the recovered debts ONE OFF EUR 16,95 0,00 16,95 Certification 2010 Reimbursement to the Fund part of the recovered debts ONE OFF EUR 10 806,72 0,00 10 806,72 Total PL: EUR  75 423 633,41  1 791,35  75 421 842,06 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Wine  Restructuring 2010 Shortcomings in ex-ante OTSC FLAT RATE 2,00 % EUR  485,18 0,00  485,18 Wine  Restructuring 2011 Shortcomings in ex-ante OTSC FLAT RATE 2,00 % EUR  3 064,87  153,24  2 911,63 Wine  Restructuring 2012 Shortcomings in ex-ante OTSC FLAT RATE 2,00 % EUR  170 324,30  930,25  169 394,05 Wine  Restructuring 2013 Shortcomings in ex-ante OTSC FLAT RATE 2,00 % EUR  1 015 606,43 0,00  1 015 606,43 Wine  Restructuring 2014 Shortcomings in ex-ante OTSC FLAT RATE 2,00 % EUR  753 322,89 0,00  753 322,89 Wine  Restructuring 2015 Shortcomings in ex-ante OTSC FLAT RATE 2,00 % EUR  125 604,54 0,00  125 604,54 Total PT: EUR  2 068 408,21  1 083,49  2 067 324,72 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Decoupled Direct Aids 2014 Weaknesses in the OTSC ONE OFF EUR  11 835 286,14 0,00  11 835 286,14 Decoupled Direct Aids 2015 Weaknesses in the OTSC ONE OFF EUR  3 174,48 0,00  3 174,48 Total RO: EUR  11 838 460,62 0,00  11 838 460,62 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SK Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Ineligible animals according to the Slovak dairy measures are considered determined and incorrect application of force majeure ONE OFF EUR  508 621,21  1 017,24  507 603,97 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Ineligible animals according to the Slovak dairy measures are considered determined and incorrect application of force majeure ONE OFF EUR  833 552,05 0,00  833 552,05 Total SK: EUR  1 342 173,26  1 017,24  1 341 156,02 Currency Amount Deductions Financial Impact EUR  288 671 916,05  867 560,48  287 804 355,57 Budget Item: 6711 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Certification 2015 Known errors EAFRD IACS ONE OFF EUR  248 145,47 0,00  248 145,47 Clearance of Accounts  Financial Clearance 2015 Known errors EAFRD non-IACS ONE OFF EUR  97 101,16 0,00  97 101,16 Clearance of Accounts  Financial Clearance 2015 MLE EAFRD IACS ONE OFF EUR  801 534,18 0,00  801 534,18 Certification 2015 MLE EAFRD non IACS ONE OFF EUR  11 819,23 0,00  11 819,23 Total BE: EUR  1 158 600,04 0,00  1 158 600,04 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 deficiency in key control Sufficient quality of on-the-spot checks and deficiency in key control Adequate verification of payment claims FLAT RATE 5,00 % EUR  1 622 950,13  13 953,35  1 608 996,78 Rural Development EAFRD Investment  private beneficiaries 2014 deficiency in key control Sufficient quality of on-the-spot checks and deficiency in key control Adequate verification of payment claims FLAT RATE 5,00 % EUR  4 257 763,81  33 684,68  4 224 079,13 Rural Development EAFRD Investment  private beneficiaries 2015 deficiency in key control Sufficient quality of on-the-spot checks and deficiency in key control Adequate verification of payment claims FLAT RATE 5,00 % EUR  5 216 784,13  225 270,66  4 991 513,47 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 deficinency in key control Approproate evaluation of reasonableness of costs  expenditure related to direct purchases FLAT RATE 5,00 % EUR  9 463,52 0,00  9 463,52 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 deficinency in key control Approproate evaluation of reasonableness of costs  expenditure related to direct purchases FLAT RATE 10,00 % EUR  7 640,32 0,00  7 640,32 Rural Development EAFRD Investment  private beneficiaries 2014 deficinency in key control Approproate evaluation of reasonableness of costs  expenditure related to direct purchases FLAT RATE 5,00 % EUR  20 290,80 0,00  20 290,80 Rural Development EAFRD Investment  private beneficiaries 2014 deficinency in key control Approproate evaluation of reasonableness of costs  expenditure related to direct purchases FLAT RATE 10,00 % EUR  14 082,10 0,00  14 082,10 Rural Development EAFRD Investment  private beneficiaries 2015 deficinency in key control Approproate evaluation of reasonableness of costs  expenditure related to direct purchases FLAT RATE 5,00 % EUR  10 814,82 0,00  10 814,82 Rural Development EAFRD Investment  private beneficiaries 2015 deficinency in key control Approproate evaluation of reasonableness of costs  expenditure related to direct purchases FLAT RATE 10,00 % EUR  2 123,56 0,00  2 123,56 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 deficinency in key control Approproate evaluation of reasonableness of costs  expenditure related to evaluation committee FLAT RATE 10,00 % EUR  1 339,27 0,00  1 339,27 Rural Development EAFRD Investment  private beneficiaries 2015 deficinency in key control Approproate evaluation of reasonableness of costs  expenditure related to evaluation committee FLAT RATE 10,00 % EUR  61 239,27 0,00  61 239,27 Rural Development EAFRD Investment  private beneficiaries 2015 deficinency in key control Approproate evaluation of reasonableness of costs  expenditure related to evaluation committee FLAT RATE 15,00 % EUR  501 851,89 0,00  501 851,89 Rural Development EAFRD Investment  private beneficiaries 2014 deficinency in key control Verification of eligibility of investment. Correction of ineligible aid. ONE OFF EUR  127 056,53 0,00  127 056,53 Rural Development EAFRD Investment  private beneficiaries 2015 deficinency in key control Verification of eligibility of investment. Correction of ineligible aid. ONE OFF EUR  309 809,43 0,00  309 809,43 Total BG: EUR  12 163 209,58  272 908,69  11 890 300,89 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CZ Certification 2015 Financial errors in the EAFRD Non-IACS population ONE OFF EUR  771 065,76 0,00  771 065,76 Total CZ: EUR  771 065,76 0,00  771 065,76 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2015 Financial errors in the EAFRD Non-IACS population ONE OFF EUR  56 245,50 0,00  56 245,50 Total DE: EUR  56 245,50 0,00  56 245,50 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Rural Development EAFRD Investment  public beneficiaries 2014 Financing of ineligible VAT FLAT RATE 100,00 % EUR  1 021 311,75 0,00  1 021 311,75 Rural Development EAFRD Investment  public beneficiaries 2014 Lack of justification of winning tender selection FLAT RATE 25,00 % EUR  7 297,53 0,00  7 297,53 Total ES: EUR  1 028 609,28 0,00  1 028 609,28 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FI Cross Compliance 2013 Deficient checks for SMR 4 and animal welfare in CY 2013 Rural development FLAT RATE 2,00 % EUR  325 599,65 0,00  325 599,65 Cross Compliance 2014 Deficient checks for SMR 4 and animal welfare in CY 2013 Rural development FLAT RATE 2,00 % EUR  155 351,64 0,00  155 351,64 Cross Compliance 2014 weakness in animal welfare checks CY 2014 RD FLAT RATE 2,00 % EUR  283 404,93 0,00  283 404,93 Cross Compliance 2015 weakness in animal welfare checks CY 2014 RD FLAT RATE 2,00 % EUR  101 146,89 0,00  101 146,89 Total FI: EUR  865 503,11 0,00  865 503,11 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Clearance of Accounts  Financial Clearance 2015 Known error detected during substantive testing  test n °SIGC_09 ONE OFF EUR  109,74 0,00  109,74 Clearance of Accounts  Financial Clearance 2015 Known error  test EAFRD IACS 76 ONE OFF EUR  4,28 0,00  4,28 Clearance of Accounts  Financial Clearance 2015 Known error  test EAFRD NIACS_127 ONE OFF EUR  3 174,19 0,00  3 174,19 Clearance of Accounts  Financial Clearance 2015 Most Likely Error calculated for the RDR 3 (2014-2020 program), for FY2015, EAFRD IACS. ONE OFF EUR  43 665,75 0,00  43 665,75 Clearance of Accounts  Financial Clearance 2015 Most Likely Error  FEADER SIGC  2014-2020 ONE OFF EUR  13 127 243,30 0,00  13 127 243,30 Total FR: EUR  13 174 197,26 0,00  13 174 197,26 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Certification 2015 Financial errors EAFRD population ONE OFF EUR  144 040,03 0,00  144 040,03 Clearance of Accounts  Financial Clearance 2015 Financial errors EAFRD population ONE OFF EUR  4 796,44 0,00  4 796,44 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Measure 212  Not respect of the livestock density ONE OFF EUR  311,97 0,00  311,97 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Measure 212  Not respect of the livestock density ONE OFF EUR  16 634,06 0,00  16 634,06 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Measure 214  Lack of Documentation concerning the on-the-spot checks (Follow up of RD2/2011/017/UK) FLAT RATE 2,00 % EUR  2 372,97  2 372,97 0,00 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Measure 214  Lack of follow up on results of cross-checks on livestock (Follow up of RD2/2011/017/UK) ONE OFF EUR  110 769,34  2 493,67  108 275,67 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2015 Measure 214  Lack of follow up on results of cross-checks on livestock (Follow up of RD2/2011/017/UK) ONE OFF EUR  344 025,95 0,00  344 025,95 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Measure 214  Payments claims submitted not within the relevant time-limit established in the contracts signed under programme 2000-2006. ONE OFF EUR  562 686,14 0,00  562 686,14 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2015 Measure 214  Payments claims submitted not within the relevant time-limit established in the contracts signed under programme 2000-2006. ONE OFF EUR  271 381,75 0,00  271 381,75 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Measure 214  Verification of certain commitments during the on-the-spot checks  FY2013 ONE OFF EUR  39 988,91 0,00  39 988,91 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Measure 214  Verification of certain commitments during the on-the-spot checks  FY2014 ONE OFF EUR  565 888,19 0,00  565 888,19 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Measure 221  Amounts paid for income foregone exceeded the maximum amount allowed by the RDP (FY2013-2014) ONE OFF EUR  1 027,58 0,00  1 027,58 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Measure 221  Amounts paid for income foregone exceeded the maximum amount allowed by the RDP (FY2013-2014) ONE OFF EUR  25 274,32 0,00  25 274,32 Rural Development EAFRD (2014-2020) forestry measures 2015 Measure 221  Amounts paid for income foregone exceeded the maximum amount allowed by the RDP (FY2015) ONE OFF EUR  56 264,65 0,00  56 264,65 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Measure 221  Lack of check of eligibility conditions for the prior use of land FLAT RATE 5,00 % EUR  3 385,42  0,38  3 385,04 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Measure 221  Lack of check of eligibility conditions for the prior use of land FLAT RATE 5,00 % EUR  81 064,20  223,91  80 840,29 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Measure 221  No in-situ visits regarding planting the trees (Title II requirement) FLAT RATE 5,00 % EUR  8 949,14 0,00  8 949,14 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Measure 221  No in-situ visits regarding planting the trees (Title II requirement) FLAT RATE 5,00 % EUR  211 518,40 0,00  211 518,40 Total GB: EUR  2 450 379,46  5 090,93  2 445 288,53 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IE Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 weaknesses in key and ancillary controls FLAT RATE 5,00 % EUR  4 342,61 0,00  4 342,61 Rural Development EAFRD Leader 2015 weaknesses in key and ancillary controls FLAT RATE 5,00 % EUR  23 101,13 0,00  23 101,13 Rural Development EAFRD Leader 2016 weaknesses in key and ancillary controls FLAT RATE 5,00 % EUR  98 336,23 0,00  98 336,23 Total IE: EUR  125 779,97 0,00  125 779,97 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Rural Development EAFRD Technical Assistance (2007-2013) 2013 Campania Region: absence of the ancillary control adequate audit trail for administrative checks (2 % flat-rate correction on payments between 22/06/2013 and 09/06/2015) FLAT RATE 2,00 % EUR  11 166,67  10 455,61  711,06 Rural Development EAFRD Technical Assistance (2007-2013) 2014 Campania Region: absence of the ancillary control adequate audit trail for administrative checks (2 % flat-rate correction on payments between 22/06/2013 and 09/06/2015) FLAT RATE 2,00 % EUR  32 387,90  605,55  31 782,35 Rural Development EAFRD (2014-2020) Investment  public beneficiaries 2015 Campania Region: absence of the ancillary control adequate audit trail for administrative checks (2 % flat-rate correction on payments between 22/06/2013 and 09/06/2015) FLAT RATE 2,00 % EUR  12 665,03  274,75  12 390,28 Rural Development EAFRD Technical Assistance (2007-2013) 2011 Campania Region  Agriconsulting contract: public procurement  failure to describe the award criteria with sufficient detail and deficient audit trail concerning the scoring given to each bid ONE OFF EUR  54 949,44 0,00  54 949,44 Rural Development EAFRD Technical Assistance (2007-2013) 2013 Campania Region  Agriconsulting contract: public procurement  failure to describe the award criteria with sufficient detail and deficient audit trail concerning the scoring given to each bid ONE OFF EUR  52 201,97 0,00  52 201,97 Rural Development EAFRD (2014-2020) Investment  public beneficiaries 2015 Campania Region  Agriconsulting contract: public procurement  failure to describe the award criteria with sufficient detail and deficient audit trail concerning the scoring given to each bid ONE OFF EUR  1 373,74 0,00  1 373,74 Rural Development EAFRD (2014-2020) Investment  public beneficiaries 2016 Campania Region  Agriconsulting contract: public procurement  failure to describe the award criteria with sufficient detail and deficient audit trail concerning the scoring given to each bid ONE OFF EUR  1 373,74 0,00  1 373,74 Rural Development EAFRD Technical Assistance (2007-2013) 2012 Campania Region  Spotzone contract: public procurement  deficient audit trail concerning the scoring given to each bid ONE OFF EUR  2 305,14 0,00  2 305,14 Rural Development EAFRD Technical Assistance (2007-2013) 2013 Campania Region  Spotzone contract: public procurement  deficient audit trail concerning the scoring given to each bid ONE OFF EUR  3 959,82 0,00  3 959,82 Rural Development EAFRD Technical Assistance (2007-2013) 2014 Campania Region  Spotzone contract: public procurement  deficient audit trail concerning the scoring given to each bid ONE OFF EUR  1 513,87 0,00  1 513,87 Rural Development EAFRD (2014-2020) Investment  public beneficiaries 2015 Campania Region  Spotzone contract: public procurement  deficient audit trail concerning the scoring given to each bid ONE OFF EUR  382,10 0,00  382,10 Rural Development EAFRD (2014-2020) Investment  public beneficiaries 2016 Campania Region  Spotzone contract: public procurement  deficient audit trail concerning the scoring given to each bid ONE OFF EUR  255,01 0,00  255,01 Cross Compliance 2013 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports  CY 2013 FLAT RATE 2,00 % EUR  29 480,21 0,00  29 480,21 Cross Compliance 2014 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports  CY 2013 FLAT RATE 2,00 % EUR  24 874,24 0,00  24 874,24 Cross Compliance 2015 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports  CY 2013 FLAT RATE 2,00 % EUR  30 810,51 0,00  30 810,51 Cross Compliance 2012 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 2,00 % EUR  21 989,78 0,00  21 989,78 Cross Compliance 2012 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 5,00 % EUR  33 052,52 0,00  33 052,52 Cross Compliance 2013 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 2,00 % EUR  14 961,86 0,00  14 961,86 Cross Compliance 2013 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 5,00 % EUR  29 996,97 0,00  29 996,97 Cross Compliance 2014 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 2,00 % EUR  11 218,44 0,00  11 218,44 Cross Compliance 2014 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 5,00 % EUR  27 630,58 0,00  27 630,58 Cross Compliance 2015 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 2,00 % EUR  3 049,69 0,00  3 049,69 Cross Compliance 2015 Farmers w/o animals outside N2K  Insufficient checks of SMR1,5 + Farmers w/ animals  Deficient checks of SMR16, limited access vet reports, tolerance for vet SMRs, deficient sanctions for SMRs16-18  CY 2012 FLAT RATE 5,00 % EUR  13 853,16 0,00  13 853,16 Rural Development EAFRD Axis 1  Measures with flat rate support 2014 FY2014  young farmers: non-respect of 18-month rule FLAT RATE 5,00 % EUR  1 027,12 0,00  1 027,12 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2015 FY2015  young farmers: non-respect of 18-month rule FLAT RATE 5,00 % EUR  331 985,98 0,00  331 985,98 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2016 FY2016  young farmers: non-respect of 18-month rule FLAT RATE 5,00 % EUR  126 856,36 0,00  126 856,36 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2017 FY2017  young farmers: non-respect of 18-month rule FLAT RATE 5,00 % EUR  9 087,54 0,00  9 087,54 Rural Development EAFRD Technical Assistance (2007-2013) 2013 Sicily: absence of ancillary control adequate audit trail for administrative checks (2 % flat-rate correction on payments between 22/06/2013 and 09/06/2015 for projects/contracts with public tendering) FLAT RATE 2,00 % EUR  5 824,38  2 995,30  2 829,08 Rural Development EAFRD Technical Assistance (2007-2013) 2014 Sicily: absence of ancillary control adequate audit trail for administrative checks (2 % flat-rate correction on payments between 22/06/2013 and 09/06/2015 for projects/contracts with public tendering) FLAT RATE 2,00 % EUR  17 149,42  4 505,32  12 644,10 Rural Development EAFRD (2014-2020) Investment  public beneficiaries 2015 Sicily: absence of ancillary control adequate audit trail for administrative checks (2 % flat-rate correction on payments between 22/06/2013 and 09/06/2015 for projects/contracts with public tendering) FLAT RATE 2,00 % EUR  10 570,48  6 469,36  4 101,12 Rural Development EAFRD Technical Assistance (2007-2013) 2013 Sicily: deficiency in key control evaluation of the reasonableness of costs (5 % flat-rate correction on payments between 22/06/2013 and 14/10/2016 for projects/contracts without public tendering) FLAT RATE 5,00 % EUR  25 043,61  3 091,72  21 951,89 Rural Development EAFRD Technical Assistance (2007-2013) 2014 Sicily: deficiency in key control evaluation of the reasonableness of costs (5 % flat-rate correction on payments between 22/06/2013 and 14/10/2016 for projects/contracts without public tendering) FLAT RATE 5,00 % EUR  35 827,50  3 447,07  32 380,43 Rural Development EAFRD (2014-2020) Investment  public beneficiaries 2015 Sicily: deficiency in key control evaluation of the reasonableness of costs (5 % flat-rate correction on payments between 22/06/2013 and 14/10/2016 for projects/contracts without public tendering) FLAT RATE 5,00 % EUR  38 552,45 0,00  38 552,45 Rural Development EAFRD (2014-2020) Investment  public beneficiaries 2016 Sicily: deficiency in key control evaluation of the reasonableness of costs (5 % flat-rate correction on payments between 22/06/2013 and 14/10/2016 for projects/contracts without public tendering) FLAT RATE 5,00 % EUR  41 499,54 0,00  41 499,54 Rural Development EAFRD Technical Assistance (2007-2013) 2012 Sicily Region  Pomilio Blumm contract: public procurement  failure to describe the award criteria with sufficient detail and deficient audit trail concerning the scoring given to each bid ONE OFF EUR  4 250,18 0,00  4 250,18 Rural Development EAFRD Technical Assistance (2007-2013) 2013 Sicily Region  Pomilio Blumm contract: public procurement  failure to describe the award criteria with sufficient detail and deficient audit trail concerning the scoring given to each bid ONE OFF EUR  19 540,68 0,00  19 540,68 Rural Development EAFRD Technical Assistance (2007-2013) 2014 Sicily Region  Pomilio Blumm contract: public procurement  failure to describe the award criteria with sufficient detail and deficient audit trail concerning the scoring given to each bid ONE OFF EUR  11 263,30 0,00  11 263,30 Rural Development EAFRD (2014-2020) Investment  public beneficiaries 2015 Sicily Region  Pomilio Blumm contract: public procurement  failure to describe the award criteria with sufficient detail and deficient audit trail concerning the scoring given to each bid ONE OFF EUR  16 173,40 0,00  16 173,40 Rural Development EAFRD (2014-2020) Investment  public beneficiaries 2016 Sicily Region  Pomilio Blumm contract: public procurement  failure to describe the award criteria with sufficient detail and deficient audit trail concerning the scoring given to each bid ONE OFF EUR  8 607,11 0,00  8 607,11 Rural Development EAFRD Technical Assistance (2007-2013) 2013 Sicily Region  Sviluppo Italia Sicilia contract: failure to check the eligibility of the costs of the operation ONE OFF EUR  61 834,52 0,00  61 834,52 Rural Development EAFRD Technical Assistance (2007-2013) 2014 Sicily Region  Sviluppo Italia Sicilia contract: failure to check the eligibility of the costs of the operation ONE OFF EUR  68 941,41 0,00  68 941,41 Total IT: EUR  1 249 487,37  31 844,68  1 217 642,69 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LT Cross Compliance 2012 Deficiencies in (a) scope and extent of controls, (b) application of penalties, (c) sampling and monitoring  Pillar II  CY 2012 FLAT RATE 2,00 % EUR  2 462,79 0,00  2 462,79 Cross Compliance 2013 Deficiencies in (a) scope and extent of controls, (b) application of penalties, (c) sampling and monitoring  Pillar II  CY 2012 FLAT RATE 2,00 % EUR  72 101,54 0,00  72 101,54 Cross Compliance 2013 Deficiencies in (a) scope and extent of controls, (b) application of penalties, (c) sampling and monitoring  Pillar II  CY 2013 FLAT RATE 2,00 % EUR  837,95 0,00  837,95 Cross Compliance 2014 Deficiencies in (a) scope and extent of controls, (b) application of penalties, (c) sampling and monitoring  Pillar II  CY 2013 FLAT RATE 2,00 % EUR  92 752,91 0,00  92 752,91 Cross Compliance 2014 Deficiencies in (a) scope and extent of controls, (b) application of penalties, (c) sampling and monitoring  Pillar II  CY 2014 FLAT RATE 2,00 % EUR  1 734,13 0,00  1 734,13 Cross Compliance 2015 Deficiencies in (a) scope and extent of controls, (b) application of penalties, (c) sampling and monitoring  Pillar II  CY 2014 FLAT RATE 2,00 % EUR  90 987,07 0,00  90 987,07 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 deficiencies in verification of eligibility of the applicant and the reasonableness of costs and in the scope of OTSC FLAT RATE 5,00 % EUR  1 756 486,46  37 393,69  1 719 092,77 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 deficiencies in verification of eligibility of the applicant and the reasonableness of costs and in the scope of OTSC FLAT RATE 10,00 % EUR  1 040 377,83  4 922,34  1 035 455,49 Rural Development EAFRD Investment  private beneficiaries 2014 deficiencies in verification of eligibility of the applicant and the reasonableness of costs and in the scope of OTSC FLAT RATE 5,00 % EUR  1 517 262,55  77 625,07  1 439 637,48 Rural Development EAFRD Investment  private beneficiaries 2014 deficiencies in verification of eligibility of the applicant and the reasonableness of costs and in the scope of OTSC FLAT RATE 10,00 % EUR  1 313 648,60  15 089,25  1 298 559,35 Rural Development EAFRD Investment  private beneficiaries 2015 deficiencies in verification of eligibility of the applicant and the reasonableness of costs and in the scope of OTSC FLAT RATE 5,00 % EUR  1 402 455,04 0,00  1 402 455,04 Rural Development EAFRD Investment  private beneficiaries 2015 deficiencies in verification of eligibility of the applicant and the reasonableness of costs and in the scope of OTSC FLAT RATE 10,00 % EUR  167 616,81  15 404,74  152 212,07 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 verification of eligibility of applicant ONE OFF EUR  797 096,99 0,00  797 096,99 Rural Development EAFRD Investment  private beneficiaries 2014 verification of eligibility of applicant ONE OFF EUR  1 703 393,84 0,00  1 703 393,84 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2015 verification of eligibility of applicant ONE OFF EUR  154 047,36 0,00  154 047,36 Rural Development EAFRD Investment  public beneficiaries 2014 verification of eligibility of investment ONE OFF EUR  43 755,49 0,00  43 755,49 Total LT: EUR  10 157 017,36  150 435,09  10 006 582,27 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LU Cross Compliance 2014 CY 2013: Weaknasses in SMR 11 and sanctioning level. ONE OFF EUR  7 338,14 0,00  7 338,14 Cross Compliance 2015 CY 2014: Weaknasses in SMR 11 and sanctioning level. ONE OFF EUR  1 225,38 0,00  1 225,38 Cross Compliance 2016 CY 2015: Weaknasses in SMR 11 and sanctioning level. ONE OFF EUR  2,82 0,00  2,82 Total LU: EUR  8 566,34 0,00  8 566,34 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LV Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Insufficient implementation of sanctions + SME check ONE OFF EUR  213 592,44 0,00  213 592,44 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Insufficient implementation of sanctions + SME check ONE OFF EUR  114 193,83 0,00  114 193,83 Rural Development EAFRD Investment  private beneficiaries 2014 SME check insufficient  headcount ONE OFF EUR  296 320,75 0,00  296 320,75 Total LV: EUR  624 107,02 0,00  624 107,02 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2012 1. Non-deduction of unclaimed statutory pension (Finding 1.) ESTIMATED BY PERCENTAGE 14,51 % EUR  3 327 453,25  1 011 804,53  2 315 648,72 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2013 1. Non-deduction of unclaimed statutory pension (Finding 1.) ESTIMATED BY PERCENTAGE 14,51 % EUR  10 133 272,65  3 001 697,73  7 131 574,92 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2013 1. Non-deduction of unclaimed statutory pension (Finding 1.) ESTIMATED BY PERCENTAGE 17,07 % EUR  35 693 490,85  8 987 525,67  26 705 965,18 Rural Development EAFRD Axis 1  Measures with flat rate support 2014 1. Non-deduction of unclaimed statutory pension (Finding 1.) ESTIMATED BY PERCENTAGE 17,07 % EUR  11 900 888,18 0,00  11 900 888,18 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2012 2. Non-verification of voting rights on the second level (Finding 3) FLAT RATE 5,00 % EUR  130 548,63 0,00  130 548,63 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2013 2. Non-verification of voting rights on the second level (Finding 3) FLAT RATE 5,00 % EUR  1 217 145,33  7 306,66  1 209 838,67 Rural Development EAFRD Axis 1  Measures with flat rate support 2014 2. Non-verification of voting rights on the second level (Finding 3) FLAT RATE 5,00 % EUR  1 170 840,37 0,00  1 170 840,37 Rural Development EAFRD Axis 1  Measures with flat rate support 2015 2. Non-verification of voting rights on the second level (Finding 3) FLAT RATE 5,00 % EUR  1 585 921,87 0,00  1 585 921,87 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2013 3. Creation of artificial conditions (Finding 2) ONE OFF EUR  146 133,24 0,00  146 133,24 Certification 2015 Financial errors in the EAFRD Non-IACS population ONE OFF EUR  107 758,42 0,00  107 758,42 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2016 Non-verification of voting rights in the second level FLAT RATE 5,00 % EUR  446 416,62 0,00  446 416,62 Total PL: EUR  65 859 869,41  13 008 334,59  52 851 534,82 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Rural Development EAFRD Investment  private beneficiaries 2015 Non eligible beneficiaries  semi large enterprises  Registered as irregularities ONE OFF EUR  45 116,66 0,00  45 116,66 Rural Development EAFRD Investment  private beneficiaries 2014 Non eligible beneficiaries  semi large enterprises  Registered as irregularities ONE OFF EUR  114 524,57  471,23  114 053,34 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Non eligible beneficiaries  Semi Large Enterprises  Registered as irregularities ONE OFF EUR  672 906,57  13 458,13  659 448,44 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Non eligible beneficiary  Semi Large Enterprise  Registered as irregularities ONE OFF EUR  199 422,47  3 988,45  195 434,02 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Non eligible beneficiary  Semi Large Enterprises  Registered as irregularities ONE OFF EUR  372 136,66  5 464,68  366 671,98 Total PT: EUR  1 404 106,93  23 382,49  1 380 724,44 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Certification 2013 EAFRD IACS: MLE ONE OFF EUR  7 649 254,28 0,00  7 649 254,28 Certification 2013 EAFRD non-IACS: Most Likely Error ONE OFF EUR  17 157 152,02  2 791 049,08  14 366 102,94 Total RO: EUR  24 806 406,30  2 791 049,08  22 015 357,22 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Certification 2015 EAFRD FY2015 Financial errors in EAFRD non-IACS ONE OFF EUR  103 755,53  31 929,31  71 826,22 Total SE: EUR  103 755,53  31 929,31  71 826,22 Currency Amount Deductions Financial Impact EUR  136 006 906,22  16 314 974,86  119 691 931,36